UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 5, 2007 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-07258 CHARMING SHOPPES, INC. (Exact name of registrant as specified in its charter) PENNSYLVANIA 23-1721355 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 450 WINKS LANE, BENSALEM, PA 19020 (215) 245-9100 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including Area Code) NOT APPLICABLE (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2 of the Exchange Act): Large Accelerated Filerx Accelerated Filero Non-accelerated Filer o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x The number of shares outstanding of the issuer’s Common Stock (par value $.10 per share) as of June 4, 2007 was 128,605,982 shares. CHARMING SHOPPES, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements (Unaudited) 2 Condensed Consolidated Balance Sheets May 5, 2007 andFebruary 3, 2007 2 Condensed Consolidated Statements of Operations and Comprehensive Income Thirteen weeks ended May 5, 2007 and April 29, 2006 3 Condensed Consolidated Statements of Cash Flows Thirteen weeks ended May 5, 2007 and April 29, 2006 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Forward-looking Statements 19 Critical Accounting Policies 21 Recent Developments 24 Results of Operations 25 Liquidity and Capital Resources 29 Financing 33 Market Risk 35 Impact of Recent Accounting Pronouncements 36 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION 37 Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 39 SIGNATURES 41 Exhibit Index 42 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS May 5, February 3, (In thousands, except share amounts) 2007 2007 (Unaudited) ASSETS Current assets Cash and cash equivalents $ 240,913 $ 143,838 Available-for-sale securities 300 1,997 Accounts receivable, net of allowances of $5,627 and $5,083 6,831 33,366 Investment in asset-backed securities 61,564 60,643 Merchandise inventories 469,508 429,433 Deferred advertising 20,701 21,707 Deferred taxes 5,573 4,469 Prepayments and other 139,010 145,385 Total current assets 944,400 840,838 Property, equipment, and leasehold improvements – at cost 1,026,396 996,430 Less accumulated depreciation and amortization 592,835 573,984 Net property, equipment, and leasehold improvements 433,561 422,446 Trademarks and other intangible assets 248,809 249,490 Goodwill 153,370 153,370 Other assets 54,789 44,798 Total assets $ 1,834,929 $ 1,710,942 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities 4.75% Senior convertible notes $ 149,999 $ 0 Accounts payable 197,125 178,629 Accrued expenses 168,153 190,702 Income taxes payable 1,233 0 Current portion – long-term debt 10,134 10,887 Total current liabilities 526,644 380,218 Deferred taxes 56,944 57,340 Other non-current liabilities 164,492 144,722 Long-term debt 279,129 181,124 Stockholders’ equity Common Stock $.10 par value: Authorized – 300,000,000 shares Issued – 136,020,034 shares and 135,762,531 shares 13,602 13,576 Additional paid-in capital 255,120 285,159 Treasury stock at cost – 22,580,893 shares and 12,265,993 shares (215,238 ) (84,136 ) Accumulated other comprehensive income/(loss) (2 ) 1 Retained earnings 754,238 732,938 Total stockholders’ equity 807,720 947,538 Total liabilities and stockholders’ equity $ 1,834,929 $ 1,710,942 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 2 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Unaudited) Thirteen Weeks Ended May 5, April 29, (In thousands, except per share amounts) 2007 2006 Net sales $ 784,712 $ 734,922 Cost of goods sold, buying, catalog, and occupancy expenses 546,197 501,072 Selling, general, and administrative expenses 195,620 181,447 Total operating expenses 741,817 682,519 Income from operations 42,895 52,403 Other income 1,330 1,547 Interest expense (3,263 ) (4,124 ) Income before income taxes 40,962 49,826 Income tax provision 14,664 17,765 Net income 26,298 32,061 Other comprehensive income, net of tax Unrealized (losses)/gains on available-for-sale securities, net of income tax benefit/(provision) of $1 in 2007 and ($2) in 2006 (3 ) 3 Comprehensive income $ 26,295 $ 32,064 Basic net income per share $ .21 $ .26 Diluted net income per share $ .20 $ .24 Certain prior-year amounts have been reclassified to conform to the current-year presentation. See Notes to Condensed Consolidated Financial Statements 3 CHARMING SHOPPES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Thirteen Weeks Ended May 5, April 29, (In thousands) 2007 2006 Operating activities Net income $ 26,298 $ 32,061 Adjustments to reconcile net income to net cash provided by operating activities Depreciation and amortization 22,744 20,158 Deferred income taxes (395 ) (1,665 ) Stock-based compensation 2,924 2,551 Excess tax benefits related to stock-based compensation (636 ) (2,035 ) Net loss from disposition of capital assets 460 353 Net gain from securitization activities (193 ) (152 ) Changes in operating assets and liabilities Accounts receivable, net 26,535 30,118 Merchandise inventories (40,075 ) (72,206 ) Accounts payable 18,496 49,720 Deferred advertising 1,006 (953 ) Prepayments and other 4,625 (11,127 ) Income taxes payable 1,869 18,274 Accrued expenses and other (3,476 ) (6,160 ) Net cash provided by operating activities 60,182 58,937 Investing activities Investment in capital assets (37,511 ) (23,854 ) Gross purchases of securities (1,598 ) (3,251 ) Proceeds from sales of securities 2,563 9,463 Increase in other assets (3,523 ) (7,042 ) Net cash used by investing activities (40,069 ) (24,684 ) Financing activities Proceeds from short-term borrowings 5,383 96,418 Repayments of short-term borrowings (5,383 ) (106,418 ) Proceeds from issuance of senior convertible notes 250,000 0 Repayments of long-term borrowings (2,749 ) (3,766 ) Payments of deferred financing costs (6,250 ) 0 Excess tax benefits related to stock-based compensation 636 2,035 Purchase of hedge on senior convertible notes (82,250 ) 0 Sale of common stock warrants 49,050 0 Purchases of treasury stock (131,102 ) 0 Net proceeds/(payments) from shares issued under employee stock plans (373 ) 2,223 Net cash provided/(used) by financing activities 76,962 (9,508 ) Increase in cash and cash equivalents 97,075 24,745 Cash and cash equivalents, beginning of period 143,838 130,132 Cash and cash equivalents, end of period $ 240,913 $ 154,877 See Notes to Condensed Consolidated Financial Statements 4 CHARMING SHOPPES, INC. AND SUBSIDIARIESNOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Condensed Consolidated Financial Statements We have prepared our condensed consolidated balance sheet as of May 5, 2007, our condensed consolidated statements of operations and comprehensive income for the thirteen weeks ended May 5, 2007 and April 29, 2006, and our condensed consolidated statements of cash flows for the thirteen weeks ended May 5, 2007 and April 29, 2006 without audit. In our opinion, we have made all adjustments (which include only normal recurring adjustments) necessary to present fairly our financial position, results of operations and comprehensive income, and cash flows. Certain prior-year amounts in the condensed consolidated statements of operations and comprehensive income have been reclassified to conform to the current-year presentation. We have condensed or omitted certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles. These financial statements and related notes should be read in conjunction with our financial statements and related notes included in our February 3, 2007 Annual Report on Form 10-K. The results of operations for the thirteen weeks ended May 5, 2007 and April 29, 2006 are not necessarily indicative of operating results for the full fiscal year. As used in these notes, the terms “Fiscal 2008” and “Fiscal 2007” refer to our fiscal year ending February 2, 2008 and our fiscal year ended February 3, 2007, respectively. The term “Fiscal 2009” refers to our fiscal year ending January 31, 2009.The terms “Fiscal 2008 First Quarter” and “Fiscal 2007 First Quarter” refer to our fiscal quarters ended May 5, 2007 and April 29, 2006, respectively.The term “Fiscal 2008 Second Quarter” refers to our fiscal quarter ending August 4, 2007.The terms “the Company,” “we,” “us,” and “our” refer to Charming Shoppes, Inc. and, where applicable, our consolidated subsidiaries. Segment Reporting We operate and report in two segments: Retail Stores and Direct-to-Consumer.We determine our operating segments based on the way our chief operating decision-makers review our results of operations.We also consider the similarity of economic characteristics, production processes, and operations in aggregating our operating segments.Accordingly, we have aggregated our retail stores and store-related E-commerce operations into a single reporting segment (the “Retail Stores” segment).Our catalog and catalog-related E-commerce operations are reported under the Direct-to-Consumer segment.The Retail Stores segment derives its revenues from sales through retail stores and store-related E-commerce sales under our LANE BRYANT® (including LANE BRYANT OUTLET™), FASHION BUG®, CATHERINES PLUS SIZES®, and PETITE SOPHISTICATE® brands.
